Case: 20-1361   Document: 48     Page: 1   Filed: 08/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    MIRANDA GOLDENBERG, AS PERSONAL
  REPRESENTATIVE FOR MICHELLE DAVIDSON,
                 Petitioner

                            v.

          FEDERAL BUREAU OF PRISONS,
                    Respondent
              ______________________

                       2020-1361
                 ______________________

    Petition for review of an arbitrator’s decision in No.
 19114-03260 by Richard A. Beens.
                  ______________________

                Decided: August 16, 2021
                 ______________________

     RUSHAB SANGHVI, Office of General Counsel, American
 Federation of Government Employees, Washington, DC,
 for petitioner.  Also represented by ANDRES MYLES
 GRAJALES.

     WILLIAM JAMES GRIMALDI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
Case: 20-1361     Document: 48      Page: 2    Filed: 08/16/2021




 2                                          GOLDENBERG   v. BOP



                   ______________________

      Before LOURIE, SCHALL, and DYK, Circuit Judges.
 LOURIE, Circuit Judge.
     Petitioner Miranda Goldenberg, as personal repre-
 sentative for Michelle Davidson, seeks review of an arbi-
 trator’s decision sustaining Davidson’s removal from
 employment as a nurse with the Bureau of Prisons
 (“BOP”), arguing that the deciding official violated Da-
 vidson’s due process rights by considering new and mate-
 rial information without notice to Davidson. See Federal
 Bureau of Prisons v. Am. Fed’n of Gov’t Emps., Local 1612,
 No. 19114-03260 (Nov. 22, 2019) (Beens, Arb.). Because
 the record does not establish that the deciding official con-
 sidered the information as an aggravating factor in deter-
 mining the penalty, we affirm.
                         BACKGROUND
     BOP operates seven United States Federal Prison
 Medical Centers throughout the country. Davidson was
 employed as a nurse in one such facility in Springfield, Mis-
 souri for over 22 years, at one point rising to the position of
 Assistant Director of Nursing. For approximately two
 years prior to her removal, Davidson was one of two certi-
 fied chemotherapy nurses at the facility.
     The conduct at issue in this appeal arose from a series
 of events in early 2018. On January 25, Davidson’s per-
 sonal physician prescribed Suboxone®, a treatment for opi-
 oid or alcohol dependence, with instructions to take the
 medication six times a day. Davidson took a first dose that
 night. The following morning, Davidson took a second dose
 prior to arriving at work and a third dose shortly after ar-
 riving. During her shift, Davidson’s coworkers reported
 signs of impaired behavior, including slurred speech. Fol-
 lowing breath and urine tests, Davidson was excused from
 the remainder of her shift and taken home.
Case: 20-1361      Document: 48    Page: 3    Filed: 08/16/2021




 GOLDENBERG     v. BOP                                      3



      A second incident occurred a week later when two
 coworkers observed Davidson arrive to work and remove
 from one of her personal bags a hazard bag containing
 chemotherapy waste. The relevant procedures pertaining
 to disposal of chemotherapy waste instruct nurses to
 “[p]lace disposable material used in the administration of
 Chemotherapy into a plastic zip-locked bag labeled chemo-
 therapy then place in yellow trash container clearly labeled
 Chemotherapy waste . . . .” Davidson told the coworkers
 that she had been extremely busy the day before working
 in the chemotherapy building and had not felt like walking
 all the way to the appropriate building to throw away the
 waste before going home. Davidson later disposed of the
 waste in the appropriate bin after returning to work.
     BOP investigated Davidson’s conduct, and on Novem-
 ber 1, 2018, notified Davidson that it proposed to remove
 her from her position based on two violations of the BOP
 Standards of Employee Conduct: (1) Failure to Follow Pol-
 icy for the improper disposal of chemotherapy waste, and
 (2) Reporting for Duty Under the Influence of Suboxone.
 J.A. 281. The letter noted that BOP considered that Da-
 vidson had been suspended previously for 21 days in 2017
 for failure to follow policy, and the proposing official
 “ask[ed] the deciding official to consider this prior disci-
 pline in making the decision” on the proposed removal.
 J.A. 283. On November 14, 2018, Davidson met with War-
 den Smith, the deciding official, to discuss the charges. Da-
 vidson asked Smith to take into consideration, among other
 things, her years of service and work history, and Smith
 responded that he would review the applicable Douglas fac-
 tors for determining an appropriate penalty in making his
 decision. J.A. 286; see also Douglas v. Veterans Admin., 5
 M.S.P.B. 313 (1981).
     On January 2, 2019, Smith informed Davidson of his
 decision to remove her from service. J.A. 290. Smith found
 that the charges were supported by the evidence and that
 Davidson’s conduct “could have had serious consequences
Case: 20-1361    Document: 48      Page: 4    Filed: 08/16/2021




 4                                        GOLDENBERG    v. BOP



 for the safety of everyone at the institution.” J.A. 289. Re-
 garding the appropriate penalty, Smith considered Da-
 vidson’s prior 21-day suspension and concluded that
 Davidson’s “misconduct is so serious as to warrant a sub-
 stantial penalty.” J.A. 290. Smith also noted that removal
 “is consistent with sanctions imposed on others for sub-
 stantially similar conduct.” Id. Sometime between the con-
 duct at issue in this appeal and Smith’s decision, Davidson
 was demoted based on a separate disciplinary action, but
 Smith did not address the demotion in his removal deci-
 sion. See Appellee’s Br. 34 n.8.
     Pursuant to her rights under a collective bargaining
 agreement, the American Federation of Government Em-
 ployees appealed Davidson’s removal to an arbitrator. The
 arbitrator held a hearing at which Smith testified. On di-
 rect examination, Smith was asked about his consideration
 of Davidson’s prior 21-day suspension in his removal deci-
 sion. Smith responded that he contemplated disciplines
 other than removal, including “another demotion.”
 J.A. 183. On cross-examination, Smith was asked about
 the role of Davidson’s prior demotion in his removal deci-
 sion and responded that, because previous discipline had
 not “changed [Davidson’s] behavior,” Smith “could not get
 past . . . that Ms. Davidson was safe to bring . . . back in-
 side the facility in any capacity.” J.A 199.
     The arbitrator sustained Davidson’s removal. The ar-
 bitrator found Smith’s testimony credible and that Smith
 “appropriately reviewed the Douglas factors” in making his
 decision. J.A. 16. Ultimately, the arbitrator concluded
 that the evidence supported both charges and that there
 was a reasonable relationship between Davidson’s miscon-
 duct and the penalty of removal. J.A. 15. The arbitrator
 did not specifically address Smith’s testimony regarding
 Davidson’s prior demotion.
    Davidson appealed but passed away after briefing was
 completed. We granted Goldenberg’s motion to substitute
Case: 20-1361      Document: 48    Page: 5    Filed: 08/16/2021




 GOLDENBERG     v. BOP                                      5



 her as petitioner in this case as Davidson’s personal repre-
 sentative. We have jurisdiction under 5 U.S.C. §§ 7121(f)
 and 7703(b)(1).
                         DISCUSSION
     We review “the award of an arbitrator in the same
 manner and under the same conditions as if the matter had
 been decided by the [Merit Systems Protection] Board.”
 5 U.S.C. § 7121(f). We must set aside a decision of the
 Board if it was “(1) arbitrary, capricious, an abuse of dis-
 cretion, or otherwise not in accordance with law; (2) ob-
 tained without procedures required by law, rule, or
 regulation having been followed; or (3) unsupported by sub-
 stantial evidence.” Id. § 7703(c). Accordingly, we “must
 reverse a decision of the Board if its decision [was] not in
 accordance with the requirements of the Due Process
 Clause of the Fifth Amendment or any other constitutional
 provision.” Blank v. Dep’t of the Army, 247 F.3d 1225, 1228
 (Fed. Cir. 2001) (citing Khan v. United States, 201 F.3d
 1375, 1382 (Fed. Cir. 2000)). “We review the Board’s legal
 conclusions de novo and its fact findings for substantial ev-
 idence.” Smith v. Gen. Servs. Admin., 930 F.3d 1359, 1364
 (Fed. Cir. 2019) (citing Campbell v. Merit Sys. Prot. Bd., 27
 F.3d 1560, 1564 (Fed. Cir. 1994)).
      On appeal, Goldenberg argues that Smith violated Da-
 vidson’s due process rights by relying on Davidson’s prior
 demotion as an aggravating factor in his removal decision
 without providing prior notice to Davidson that the demo-
 tion would be considered and an opportunity to respond.
 At a minimum, because the arbitrator failed to address the
 issue in his decision, Goldenberg argues that the arbitra-
 tor’s decision should be vacated and remanded for a deter-
 mination whether Smith’s consideration of the prior
 demotion was a violation of due process in the first in-
 stance.
     The government responds that no due process violation
 occurred because Smith did not rely on the demotion as an
Case: 20-1361    Document: 48      Page: 6    Filed: 08/16/2021




 6                                        GOLDENBERG    v. BOP



 aggravating factor for an enhanced penalty. According to
 the government, Smith’s testimony establishes that the
 safety of the institution was the motivating factor in his
 removal decision, and a mere reference to Davidson’s prior
 demotion does not create a due process violation. But even
 if the demotion was considered in the removal decision, the
 government argues that the arbitrator’s decision should be
 affirmed because Goldenberg has not demonstrated that
 the information was new and material.
      We agree with the government that Smith’s testimony
 establishes that he did not rely on Davidson’s prior demo-
 tion as an aggravating factor in his removal decision, and
 therefore his reference to the demotion was not a violation
 of due process. “Procedural due process guarantees are not
 met if [an] employee has notice only of certain charges or
 portions of the evidence and the deciding official considers
 new and material information.” Stone v. FDIC, 179 F.3d
 1368, 1376 (Fed. Cir. 1999). This extends to aggravating
 factors supporting an enhanced penalty. See Ward v. U.S.
 Postal Serv., 634 F.3d 1274, 1280 (Fed. Cir. 2011). Here,
 Goldenberg urges that Smith relied on Davidson’s prior de-
 motion as an aggravating factor supporting his removal de-
 cision without any previous notice.             Specifically,
 Goldenberg argues that the demotion was the “decisive fac-
 tor” in removing Davidson and thus necessarily material to
 the decision. Appellant’s Br. 13.
      Goldenberg overstates Smith’s testimony. Smith’s ini-
 tial reference to “another demotion” was in reference to his
 consideration of “other disciplines”—that is, disciplines
 other than removal—as required by the Douglas factors.
 J.A. 183; see also Douglas, 5 M.S.P.B. at 332. Read in con-
 text, it is evident that Smith simply acknowledged that he
 considered demotion as an alternative penalty to removal
 generally, not Davidson’s prior demotion specifically. His
 reference to “another” demotion indicates only that he was
 aware that Davidson had been demoted previously, not
 that he relied on the prior demotion as an aggravating
Case: 20-1361      Document: 48    Page: 7    Filed: 08/16/2021




 GOLDENBERG     v. BOP                                       7



 factor in the current discipline. “A deciding official’s
 knowledge of an employee’s background only raises due
 process or procedural concerns where that knowledge is a
 basis for the deciding official’s determinations on either the
 merits of the underlying charge or the penalty to be im-
 posed.” Norris v. Sec. and Exch. Comm’n, 675 F.3d 1349,
 1353 (Fed. Cir. 2012). Here, we agree with the government
 that Smith’s reference to Davidson’s demotion was largely
 “mere knowledge” of her background and was not relied
 upon as an aggravating factor for the penalty imposed. Id.
     To be sure, the deciding official relied on the previous
 demotion in concluding that another demotion would be in-
 effective. But it is also apparent from Smith’s testimony
 that it was the safety of the institution’s inmates and em-
 ployees, rather than the ineffectiveness of prior discipline
 to change Davidson’s conduct, that led him to conclude that
 removal was necessary. At the oral hearing, Smith testi-
 fied that, although he “seriously” considered another demo-
 tion, “it was just not safe to put [Davidson] back in the
 institution. So [he] felt like [he] had no other choice than
 termination.” J.A. 184. When pressed on cross-examina-
 tion whether he considered the prior demotion in determin-
 ing the penalty in the instant matter, Smith again
 reiterated that he considered it only as it pertains to
 whether it was “safe to bring her back to work” and
 whether the discipline is “going to be effective and [Da-
 vidson] no longer have issues with misconduct.” J.A. 199.
 Rather than considering that the prior demotion was inef-
 fective in changing Davidson’s behavior as an aggravating
 factor warranting an increased penalty, Smith’s testimony
 focused on the prospective effectiveness of discipline in the
 current matter to ensure a safe work environment. Thus,
 Smith did not determine that an increased penalty was
 warranted because the prior discipline was ineffective, but
 because, based on the seriousness of the conduct at issue in
 this discipline and the uniquely demanding work
Case: 20-1361     Document: 48      Page: 8   Filed: 08/16/2021




 8                                         GOLDENBERG   v. BOP



 environment, a demotion would be ineffective to ensure the
 safety of the institution.
     The failure to notify Davidson of the limited use of the
 prior demotion in the course of the proceedings before the
 agency was not in and of itself sufficiently serious to
 amount to a due process violation, particularly since Da-
 vidson made no effort on appeal to demonstrate how such
 knowledge would have enabled her to better argue against
 the penalty of removal. See Do v. Dep’t of Hous. and Urb.
 Dev., 913 F.3d 1089, 1097 (Fed. Cir. 2019) (failures to notify
 do not violate due process if the procedural errors were mi-
 nor). Accordingly, we agree with the government that the
 record does not demonstrate that Smith relied on the prior
 demotion as an aggravating factor, and thus there was no
 violation of Davidson’s due process rights.
                         CONCLUSION
     We have considered Goldenberg’s remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, the arbitrator’s decision is affirmed.
                         AFFIRMED
                            COSTS
 No costs.